       Case: 3:19-cv-00710-wmc Document #: 28 Filed: 04/20/20 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

STANDARD PROCESS, INC.,

                              Plaintiff,                                    ORDER
       v.
                                                                         19-cv-710-wmc
IREK GALEEV and VITA EEP, LLC,

                              Defendant.


       In a prior order, the court granted plaintiff Standard Process, Inc.’s motion for

default judgment and entered a permanent injunction. (3/10/20 Order (dkt. #22); 3/12/20

Default Judgment (dkt. #23).) In that order, the court also indicated that plaintiff was

entitled to an award of reasonable attorneys’ fees and costs under the federal and state

trademark infringement statutes at issue in this case. (3/10/20 Order (dkt. #22) 1-2 &

n.1.) Before the court is plaintiff’s motion for attorney fees, costs and expenses (dkt. #24),

which the court will now grant in the requested amount of $19,044.56.

       As detailed in plaintiff’s supporting brief and declarations, plaintiff seeks fees

expended by the Vorys law firm in the amount of $18,839.73, which represents

$12,041.18 in fees incurred and billed to the client from September 2019 through

February 2020, and an additional $6,796.75 in fees incurred from March 2020, which

have not yet been billed.1 (Pl.’s Br. (dkt. #25); Maher Decl. (dkt. #26); Kloss Decl. (dkt.

#27).) This fee request represents 47.85 hours of work in prosecuting this case at an

average hourly rate of $393.68.        After reviewing counsel’s declarations and attached

records, the court finds that the time spent litigating this action, including attempts at



1
 Plaintiff indicates that it is not seeking reimbursement of fees incurred by local counsel, Husch
Blackwell LLP.
       Case: 3:19-cv-00710-wmc Document #: 28 Filed: 04/20/20 Page 2 of 2


settlement, appears reasonable.     Moreover, the hourly rates are consistent with that

charged plaintiff and within the bounds of rates charged by similar attorneys engaged in

intellectual property litigation in the Midwest.      Plaintiff also seeks reimbursement of

$206.63 in costs, which are also well-documented and consist of necessary expenses,

actually incurred in prosecuting this case.



                                          ORDER

       IT IS ORDERED that plaintiff Standard Process, Inc.’s motion for attorney’s fees,

costs and expenses (dkt. #24) is GRANTED. Plaintiff is awarded $19,044.56 in fees, costs

and expenses against defendants Irek Galeev and Vita EEP, LLC.

       Entered this 20th day of April, 2020.

                                              BY THE COURT:

                                              /s/
                                              __________________________________
                                              WILLIAM M. CONLEY
                                              District Judge




                                                2
